IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


MARCUS LLOYD,                               : No. 32 EM 2017
                                            :
                         Petitioner         :
                                            :
                                            :
              v.                            :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA,               :
                                            :
                         Respondent         :


                                       ORDER



PER CURIAM

       AND NOW, this 24th day of April, 2017, the Petition for Writ of Mandamus and/or

Extraordinary Relief, to the extent it seeks a writ of mandamus instructing the common

pleas court to adjudicate Petitioner’s pending petition, is GRANTED.    The Court of

Common Pleas of Philadelphia County is DIRECTED to adjudicate Petitioner’s pending

filing within 90 days.

       The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Philadelphia County.